Exhibit 10-3

GUARANTY OF PAYMENT - INSTALLMENT SALE CONTRACT (SECURITY AGREEMENT)

THIS GUARANTY (“Guaranty”) is made and entered into by THE GOLDFIELD
CORPORATION, 1684 W. Hibiscus Blvd., Melbourne, FL 32901 (hereinafter, referred
to as “Guarantor”), in favor of RING POWER CORPORATION, 500 World Commerce
Parkway, St. Augustine, FL 32092 (hereinafter referred to as “Seller”),
guaranteeing the Indebtedness (as hereinafter defined) of SOUTHEAST POWER
CORPORATION (hereinafter referred to as “Obligor”).

WITNESSETH:

FOR VALUE RECEIVED, and/or as an inducement to Seller to now or hereafter enter
into, purchase or otherwise acquire the agreements, accounts and/or other
obligations evidencing and/or securing Obligor’s Indebtedness and in
consideration of and for credit and financial accommodations now or hereafter
extended to or for the account of the Obligor (which includes Seller’s consent
to an assignment and/or assumption of the Indebtedness), which is in the best
interest of Guarantor and which would not have been extended but for this
Guaranty, the Guarantor agrees as follows:

SECTION 1. Guaranty of Obligor’s Indebtedness. Guarantor hereby absolutely,
irrevocably and unconditionally agrees to, and by these presents does hereby:
(a) guarantee the prompt and punctual payment, performance and satisfaction of
all present and future indebtedness and obligations of Obligor to Seller which
Obligor now owes Seller or which Obligor shall at any time or from time to time
hereafter owe Seller when the same shall become due in connection with or
arising out of that certain Installment Sales Contract by and between Obligor
and Seller Transaction Number 1956832, including any and all existing and future
additional schedules, amendments and/or related agreements thereto (the
“Contract”), whether direct or contingent, due or to become due, joint or
several, primary or secondary, liquidated or unliquidated, secured or unsecured,
original or renewed or extended, or by open account or otherwise, and whether
representing rentals, principal, interest and/or late charges or other charges
of an original balance, an accelerated balance, a balance reduced by part
payment or a deficiency after sale of collateral or otherwise and (b) undertake
and guarantee to pay on demand and indemnify Seller against all liabilities,
losses, costs, attorney’s fees, and expenses which may be suffered by Seller by
reason of Obligor’s default or default of the Guarantor (with all of Obligor’s
indebtedness and/or obligations as stated above (including all costs, fees and
expenses) being hereinafter individually and collectively referred to under this
Guaranty as Obligor’s “Indebtedness”, which Indebtedness shall be conclusively
presumed to have been created in reliance upon this Guaranty).

SECTION 2. Joint, Several and Solidary Liability. Guarantor further agrees that
its obligations and liabilities for the prompt and punctual payment, performance
and satisfaction of Obligor’s Indebtedness are independent of any agreement or
transaction with any third parties and shall be on a “joint and several” and
“solidary” basis along with Obligor to the same degree and extent as if
Guarantor had been and/or will be a co borrower, co principal obligor and/or co
maker of Obligor’s Indebtedness. In the event that there is more than one
guarantor under this Guaranty, or in the event that there are other guarantors,
endorsers, sureties or any other party who may at any time become liable for all
or any portion of Obligor’s Indebtedness (each, an “Other Obligor”), the
provisions hereof shall be read with all grammatical changes thereby rendered
necessary and each reference to the Guarantor shall include each and every one
of those parties liable for all or any portion of Obligor’s Indebtedness and
each Guarantor’s obligations and liabilities hereunder shall be on a “joint and
several” and “solidary” basis along with such Other Obligors.

SECTION 3. Duration; Cancellation of Guaranty. This Guaranty and Guarantor’s
obligations and liabilities hereunder shall remain in full force and effect
until such time as Obligor’s Indebtedness shall be fully and finally paid,
performed and/or satisfied, or until such time as this Guaranty may be cancelled
by Seller under a written cancellation instrument in favor of Guarantor or
otherwise as stated herein.

SECTION 4. Default by Obligor. Immediately upon Obligor’s default under any of
its Indebtedness in favor of Seller, Seller may make demand upon Guarantor and
Guarantor unconditionally and absolutely agrees to pay the full then unpaid
amount of all of Obligor’s Indebtedness (whether at stated maturity, by required
prepayment, declaration, acceleration or otherwise) and/or perform any covenant
or agreement hereunder guaranteed. Such payment or payments shall be made
immediately following demand by Seller at Seller’s offices indicated above.

SECTION 5. Additional Covenants. Guarantor further agrees that Seller may, at
its sole option, at anytime, and from time to time, without the consent of or
notice to Guarantor, or to any other party, and without incurring any
responsibility to Guarantor or to any other party, and without affecting,
impairing or releasing the obligations of Guarantor under this Guaranty:
(a) discharge or release any party (including, but not limited to, Obligor,
secondary obligors of Obligor’s indebtedness or any co guarantor under this
Guaranty) who is or may be liable to Seller for Obligor’s Indebtedness; (b) sell
at public or private sale, exchange, release, impair, surrender, substitute,
realize upon or otherwise deal with, in any manner and in any order and upon
such terms and conditions as Seller deems best at its uncontrolled discretion,
any leased equipment and/or any collateral listed in the Contract or now or
hereafter otherwise directly or indirectly securing repayment of Obligor’s
Indebtedness (all such leased equipment and/or all such collateral shall
hereinafter be referred to as the “Equipment”), including without limitation,
the purchase of all or any part of such collateral for Seller’s own account;
(c) change the manner, place or terms of payment and/or available credit
(including without limitation increase or decrease in the amount of such
payments, available credit or any interest rate adjustments), or change or
extend the time of payment of or renew, as often and for such periods as Seller
may determine, or alter Obligor’s Indebtedness or grant any other indulgence to
Obligor and/or any secondary obligors of Obligor’s Indebtedness or any
co-guarantor under this Guaranty; (d) settle or compromise Obligor’s
Indebtedness with Obligor and/or any third party or refuse any offer of
performance with respect to, or substitutions for, the Indebtedness; (e) take or
accept any other security or guaranty for any or all of Obligor’s Indebtedness;
and/or (f) enter into, deliver, modify, amend or waive compliance with, any
instrument, agreement or arrangement evidencing, securing or otherwise
affecting, all or any part of Obligor’s Indebtedness.

SECTION 6. No Release of Guarantor. Guarantor’s obligations and liabilities
under this Guaranty shall not be released, impaired, reduced or otherwise
affected by, and shall continue in full force and effect, notwithstanding the
occurrence of any event, including without limitation any one or more of the
following events: (a) death, insolvency, bankruptcy, arrangement, adjustment,
composition, liquidation, disability, dissolution or lack of authority (whether
corporate, partnership or trust) of Obligor (or any person acting on Obligor’s
behalf) or any Other Obligor or any other defense based on or arising out of the
lack of validity or unenforceability of the Indebtedness or any agreement or
instrument relating thereto or any provisions thereof and/or Obligor’s absence
or cessation of liability thereunder for any reason, including without
limitation, Seller’s failure to preserve any right or remedy against Obligor;
(b) any change in Obligor’s financial condition; (c) partial payment or payments
of any amount due and/or outstanding under Obligor’s Indebtedness; (d) any
change in Obligor’s management, ownership, identity or business or
organizational structure; (e) the execution of this Guaranty prior to,
concurrent with or subsequent to the execution of the Contract; (f) any payment
by Obligor or any other party to Seller that is held to constitute a
preferential transfer or a fraudulent conveyance under any applicable law, or
for any reason, Seller is required to fund such payment or pay such amount to
Obligor or to any other person; (g) any sale, lease or transfer, whether or not
commercially reasonable, of all or any part of Obligor’s assets and/or any
assignment, transfer or delegation of Obligor’s Indebtedness to any third party
(whereby this Guaranty shall continue to extend to all sums due from or for the
account of Obligor and/or the new or substituted legal entity); (h) any failure
to perfect any lien or security interest securing the Indebtedness or preserve
any right, priority or remedy against any Equipment; (i) any interruption,
change or cessation of relations between Guarantor and Obligor; (j) any defect
in, damage to, destruction of or loss of or interference with possession or use
of any Equipment for any reason by Obligor or any other person; (k) any act or
omission by Seller which increases the scope of Guarantor’s risk, including
without limitation, negligent administration of transactions with Obligor;
and/or (l) any other occurrence or circumstance whatsoever, whether similar or
dissimilar to the foregoing, which might otherwise constitute a legal or
equitable discharge, release or defense of a guarantor or surety or which might
otherwise limit recourse against Guarantor.

 



--------------------------------------------------------------------------------

SECTION 7. Waivers by Guarantor. Guarantor waives, for the benefit of Seller
(which waivers shall survive until this Guaranty is released or terminated in
writing by Seller): (a) notice of the acceptance of this Guaranty; (b) notice of
the existence, creation or incurrence of new and/or additional debt owing from
Obligor to Seller; (c) presentment, protest and demand, and notice of protest,
demand, nonpayment, nonperformance and dishonor of any and all agreements, notes
or other obligations signed, accepted, endorsed or assigned to or by Seller or
agreed to between Obligor and Seller; (d) notice of adverse change in Obligor’s
financial condition or any other fact which might materially increase the risk
of Guarantor; (e) any and all rights in and notices or demands relating to any
Equipment, including without limitation, all rights, notices, advertisements or
demands relating, whether directly or indirectly, to the foreclosure, sale or
other disposition of any or all such Equipment or the manner of such sale or
other disposition; (f) any claim, right or remedy which Guarantor may now have
or hereafter acquire against the Obligor that arises hereunder and/or from the
performance by any Other Obligor including, without limitation, any claim,
remedy or right of subrogation, reimbursement, exoneration, contribution,
indemnification, or participation in any claim, right or remedy of Seller
against the Obligor or any security which Seller now has or hereafter acquires
with respect to the Obligor, whether or not such claim, right or remedy arises
in equity, under contract (express or implied), by statute, under common law or
otherwise; (g) notice of any default by Obligor or any other person obligated in
any manner for all or any portion of Obligor’s Indebtedness and notice of any
legal proceedings against such parties; (h) any right of contribution from any
Other Obligors; (i) notice and hearing as to any prejudgment remedies; (j) any
defense which is premised on an alleged lack of consideration of the obligation
undertaken by Guarantor, including without limitation, any defense to the
enforcement of this Guaranty based upon the timing of execution of this Guaranty
and/or that the Guaranty had been executed after the execution date of any
agreements evidencing the Indebtedness; (k) all exemptions and homestead laws;
(l) any other demands and notices required by law; (m) all setoffs and
counterclaims against Seller and/or Obligor; (n) any defense based on the claim
that Guarantor’s liabilities and obligations exceed or are more burdensome than
those of Obligor; (o) any defense which the Obligor may assert or be able to
assert on the underlying Indebtedness or which may be asserted by Guarantor,
including but not limited to (i) breach of warranty, (ii) fraud, (iii) statute
of frauds, (iv) infancy, (v) statute of limitations, (vi) lender liability,
(vii) accord and satisfaction, (viii) payment and/or (ix) usury.

SECTION 8. Enforcement of Guarantor’s Obligations and Liabilities. Guarantor
agrees that, should Seller deem it necessary to file an appropriate collection
action to enforce Guarantor’s obligations and liabilities under this Guaranty,
Seller may commence such a civil action against Guarantor without the necessity
of first (i) attempting to collect Obligor’s Indebtedness from Obligor or from
any Other Obligor, whether through filing of suit or otherwise, (ii) attempting
to exercise any rights Seller may have against any Equipment, whether through
re-lease, the filing of an appropriate foreclosure action or otherwise,
(iii) including Obligor or any Other Obligor as an additional party defendant in
such a collection action against Guarantor, or (iv) pursuing any other remedy in
Seller’s power or to mitigate damages. If there is more than one guarantor under
this Guaranty, each Guarantor additionally agrees that Seller may file an
appropriate collection and/or enforcement action against any one or more of
them, without impairing the rights of Seller against any other guarantor under
this Guaranty.

SECTION 9. Construction. This writing is intended as a final expression of this
Guaranty agreement and is a complete and exclusive statement of the terms of
that agreement, provided however, that the provisions of this Guaranty shall be
in addition to and cumulative of, and not in substitution, novation or discharge
of, any and all prior or contemporaneous written guaranties or other written
agreements by Guarantor (or any one or more of them), in favor of Seller or
assigned to Seller by others, all of which shall be construed as complementing
each other. Nothing herein contained shall prevent Seller from enforcing any and
all such other guaranties or agreements in accordance with their respective
terms.

SECTION 10. Successors and Assigns Bound. Guarantor’s obligations and
liabilities under this Guaranty shall be binding upon Guarantor’s successors,
heirs, legatees, devisees, administrators, executors and assigns. Seller may
assign this Guaranty and any and all rights and interests included herein in
Seller’s sole discretion without notice to Guarantor and the rights and remedies
granted to Seller under this Guaranty shall also inure to the benefit of
Seller’s successors and assigns, as well as to any and all subsequent holder or
holders of any of Obligor’s Indebtedness subject to this Guaranty, without
setoff, counterclaim, reduction, recoupment, abatement, deduction or defense
based on any claim Guarantor may have against Seller, such successors and
assigns or subsequent holders of Obligor’s Indebtedness. Guarantor shall not
assign this Guaranty without the prior written consent of Seller.

SECTION 11. Termination. This Guaranty is irrevocable and may be terminated only
as to indebtedness created sixty (60) days after actual receipt by Seller of
written notice of termination hereof, provided however, that all Indebtedness
incurred, created or arising pursuant to a commitment of Seller made prior to
the effective date of such termination (the “Termination Date”) and any
extensions, renewals or modifications of such Indebtedness (including without
limitation loan and/or other commitments) agreed to or instituted by Seller
prior to the Termination Date shall not be effected by such revocation and shall
be deemed to have been incurred prior to termination (irrespective of whether
Indebtedness arising thereunder occurs after the Termination Date) and shall be
fully covered by this Guaranty. Any termination of this Guaranty shall be
ineffective unless upon the Termination Date Guarantor deposits with Seller
collateral in the form of cash in an amount not less than the amount of the
Indebtedness outstanding on the Termination Date. Such cash shall be held by
Seller in a separate account and shall be returned to Guarantor upon the full
and indefeasible payment of all of the Indebtedness.

SECTION 12. Governing Law; Waiver of Jury. This Guaranty shall be construed
liberally in favor of Seller and shall be governed and construed in accordance
with the substantive laws of the state of Seller’s office specified above or the
state of Seller’s successors and assigns principal place of business without
regard to the conflicts of laws principles thereof. ANY ACTION, SUIT OR
PROCEEDING RELATING DIRECTLY OR INDIRECTLY TO THIS GUARANTY OR THE RELATIONSHIP
BETWEEN GUARANTOR AND SELLER OR SELLER’S SUCCESSORS AND ASSIGNS, WILL BE TRIED
IN A COURT OF COMPETENT JURISDICTION BY A JUDGE WITHOUT A JURY. AS SUCH,
GUARANTOR HEREBY WAIVES ANY RIGHT TO A JURY TRIAL IN ANY SUCH ACTION, SUIT OR
PROCEEDING. IN THE EVENT OF LITIGATION, THIS GUARANTY MAY BE FILED AS A WRITTEN
CONSENT TO TRIAL BY THE COURT. This Agreement shall be governed by and construed
under the laws of the State of Tennessee, without giving effect to the
conflict-of-laws principles thereof, and Guarantor hereby consents to the
jurisdiction of any state or federal court located within the State of
Tennessee.



--------------------------------------------------------------------------------

SECTION 13. Severability. If any provision of this Guaranty is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term hereof, such provision shall be fully severable, this Guaranty shall be
construed and enforceable as if the illegal, invalid or unenforceable provision
had never comprised a part of it, and the remaining provisions of this Guaranty
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance herefrom.

GUARANTOR HAS READ AND FULLY UNDERSTANDS ALL OF THE PROVISIONS OF THIS GUARANTY.

 

      (Complete Address, Phone, SSN if Guarantor is an Individual.) Guarantor:  
THE GOLDFIELD CORPORATION     Address:   1684 W. Hibiscus Blvd.   Signature:  

/s/ Stephen R. Wherry

    Melbourne, FL 32901   Name (PRINT):  

Stephen R. Wherry

    Phone:  

321-724-1700

  Title:  

Sr. Vice President

        Date:  

July 16, 2012

       